      Case 2:19-cr-00063-TOR      ECF No. 120   filed 04/28/21   PageID.472 Page 1 of 2

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 1                                                                 Apr 28, 2021
 2                                                                     SEAN F. MCAVOY, CLERK


 3
                            UNITED STATES DISTRICT COURT
 4
                        EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                       No. 2:19-CR-00063-TOR-1
 7
 8                       Plaintiff,                  ORDER FOLLOWING
                                                     INITIAL APPEARANCE
 9                       v.                          ON PETITION AND MOTION TO
10                                                   DISMISS
     JOSHUA W. CHRISTENSEN,
11                                                   MOTIONS DENIED
12                       Defendant.                  (ECF No. 103, 116)
13
14
           At Defendant’s April 28, 2021, initial appearance based on a petition for
15
     action, post-conviction, filed March 25, 2021, ECF No. 99, alleging violation No.
16
     1, Defendant appeared out of custody via video with Federal Defender Andrea
17
     George. Assistant U.S. Attorney Timothy Ohms represented the United States and
18
     also appeared by video. United States Probation Officer Corey McCain was
19
     present telephonically. At the time of the hearing, Defendant consented to
20
     proceeding by video.
21
           Defendant was advised of, and acknowledged, his rights.
22
           The United States requested Defendant be detained pending the revocation
23
     hearing, ECF No. 103. The Court held a motion hearing and considered the
24
     argument of counsel.
25
           The Court finds Defendant has met the burden under FED. R. CRIM. P.
26
     32.1(a)(6) and established there are conditions that will reasonably assure his
27
     appearance and the safety of the community pending further proceedings.
28



     ORDER - 1
      Case 2:19-cr-00063-TOR      ECF No. 120    filed 04/28/21   PageID.473 Page 2 of 2




 1   Accordingly, IT IS ORDERED the United States’ motion for detention, ECF No.
 2   103, is DENIED. Defendant is released on condition he comply with the
 3   conditions of release previously imposed, that he remain in contact with his
 4   counsel, and appear for all scheduled proceedings.
 5         Defendant moved for dismissal of the violation petition, asserting
 6   alternatively (1) merely being cited for an offense is not a violation of Condition
 7   No. 1 and (2) the evidence as further developed by the defense suggests that any
 8   action by the defendant was justifiable self defense and (3) the court in which the
 9   citation was filed dismissed the substantive assault charge “in the interest of
10   justice.”
11         Defendant’s motion ECF No. 116 is DENIED. For a defendant not in
12   custody, the substantive merits of the alleged probation violation are the province
13   of the District Judge.
14         A probation revocation hearing is set in person before Judge Rice, in
15   Spokane, Washington, on May 20, 2021 at 9:30 a.m.
16         IT IS SO ORDERED.
17         DATED April 28, 2021.
18
19                                _____________________________________
                                            JOHN T. RODGERS
20                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



     ORDER - 2
